MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                              Jul 27 2015, 5:28 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Leanna Weissmann                                           Gregory F. Zoeller
      Lawrenceburg, Indiana                                      Attorney General of Indiana

                                                                 Richard C. Webster
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana


                                                    IN THE
            COURT OF APPEALS OF INDIANA

      Jimmy Scott Huntington,                                    July 27, 2015

      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 15A01-1412-CR-00544
              v.                                                 Appeal from the Dearborn Superior
                                                                 Court
      State of Indiana,                                          The Honorable Sally A. Blankenship,
                                                                 Judge
      Appellee-Plaintiff
                                                                 Case No. 15D02-1105-FD-202




      Crone, Judge.


                                               Case Summary
[1]   Jimmy Scott Huntington appeals the trial court’s judgment that he serve his

      previously suspended three-year sentence for violating his probation. The

      Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-00544 | July 27, 2015           Page 1 of 5
      dispositive issue presented for our review is whether the trial court abused its

      discretion. Finding no abuse of discretion, we affirm.


                                 Facts and Procedural History
[2]   In the summer of 2011, Huntington was charged with and pled guilty to class D

      felony failure to comply with the sex and violent offender registration

      requirements. He was sentenced to three years suspended to supervised

      probation to be served consecutive to a probation violation sentence imposed in

      another case. One of the probation terms was that Huntington would not

      commit a criminal act.


[3]   In September 2014, the Dearborn County Probation Department alleged that

      Huntington violated the terms of his probation by committing the crime of

      operating a vehicle while intoxicated. At the dispositional hearing, Huntington

      admitted to the violation. The trial court found that Huntington violated his

      probation and ordered him to serve the previously suspended three-year

      sentence. This appeal ensued.


                                     Discussion and Decision
[4]   Huntington argues that revoking his entire three-year sentence was an abuse of

      discretion. Specifically, he argues that revoking just one year of his sentence

      would adequately punish him for his violation and would take into account his

      willingness to reform. “Probation is a matter of grace left to trial court

      discretion, not a right to which a criminal defendant is entitled.” Runyon v.

      State, 939 N.E.2d 613, 618 (Ind. 2010) (quoting Prewitt v. State, 878 N.E.2d 184,

      Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-00544 | July 27, 2015   Page 2 of 5
      188 (Ind. 2007)). “Revocation of an individual’s probation deprives the

      individual ‘not of the absolute liberty to which every citizen is entitled, but only

      of the conditional liberty properly dependent on observance of special parole

      restrictions.’” Hubbard v. State, 683 N.E.2d 618, 620 (Ind. Ct. App. 1997)

      (quoting Morrissey v. Brewer, 408 U.S. 471, 480 (1972)). “Probation is a criminal

      sanction whereby a defendant specifically agrees to accept conditions upon his

      behavior in lieu of imprisonment.” Hurd v. State, 9 N.E.3d 720, 726 (Ind. Ct.

      App. 2014). “These restrictions are designed to ensure that the probation serves

      as a period of genuine rehabilitation and that the public is not harmed by a

      probationer living within the community.” Bonner v. State, 776 N.E.2d 1244,

      1247 (Ind. Ct. App. 2002), trans. denied, (2003).


[5]   A probation revocation hearing is civil in nature, and the alleged violation need

      be proven only by a preponderance of the evidence. Carpenter v. State, 999
N.E.2d 104, 106 (Ind. Ct. App. 2013). Violation of a single condition of

      probation is sufficient to revoke probation. Beeler v. State, 959 N.E.2d 828, 830

      (Ind. Ct. App. 2011). “The decision to revoke probation is within the sole

      discretion of the trial court.” Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008).


[6]   “A trial court’s probation decision is subject to appellate review for abuse of

      discretion ‘where the decision is clearly against the logic and effect of the facts

      and circumstances.”’ Runyon, 939 N.E.2d at 618 (quoting Prewitt, 878 N.E.2d at

      188. Upon finding that a probationer has violated a condition of probation, a

      court may either continue him on probation, with or without enlarging the

      conditions, extend his probation for not more than one year beyond the original

      Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-00544 | July 27, 2015   Page 3 of 5
      probationary period, or order execution of the initial sentence that was

      suspended. Ind. Code § 35-38-2-3(j). The imposition of an entire suspended

      sentence is within the trial court’s discretion. See Sanders v. State, 825 N.E.2d
952, 957-58 (Ind. Ct. App. 2005), trans. denied.


[7]   Huntington admitted that he committed the offense of operating a vehicle while

      intoxicated in direct violation of the terms of his probation. This admission

      alone would support the imposition of his suspended sentence. Moreover,

      Huntington’s history shows that he is a poor candidate for continuing

      probation. He was placed on probation several times in the past and had

      multiple violations. In one case, Huntington received a fifteen-year sentence

      with ten years suspended. Because of his multiple probation violations,

      Huntington spent the entire suspended portion of his sentence incarcerated in

      the Department of Correction. The object of probationary terms and conditions

      is to ensure that probation serves as a period of genuine rehabilitation. If a

      probationer repeatedly violates probation terms, as is the case with Huntington,

      the very purpose of probation is defeated.


[8]   Further, Huntington reported that he consumed alcohol daily until he passed

      out, but claimed that it was not apparent that he had an alcohol abuse problem

      until his arrest for operating while intoxicated. Even if it were plausible that

      Huntington did not recognize drinking to unconsciousness was a problem until

      his arrest, it does not change the fact that he was drinking every day in direct

      violation of his probation. Huntington has been afforded numerous

      opportunities to pay his debts to society via probation in lieu of imprisonment.

      Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-00544 | July 27, 2015   Page 4 of 5
       Through his own actions, he has squandered those opportunities and earned the

       resulting sentence revocations.


[9]    The foregoing facts demonstrate Huntington’s disregard for court orders and

       the probation system. The trial court had ample basis for its decision to order

       that Huntington serve his entire suspended sentence and did not abuse its

       discretion.


[10]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A01-1412-CR-00544 | July 27, 2015   Page 5 of 5